FILED
                                                                                               rMRT OF APPEALS
                                                                                                       -

                                                  2013 JUL 23                                                 Ai, Q: 14
    IN THE COURT OF APPEALS OF THE STATE OF WASHIN

                                              DIVISION II


STATE OF WASHINGTON,                                                    No. 42534 3 II
                                                                                  - -


                                Respondent,

       V.




SCOTT L. GOLDADE,                                                 UNPUBLISHED OPINION




       PENOYAR, J. —      Scott L. Goldade appeals his conviction of second degree unlawful

possession of a firearm, arguing that the trial court erred by denying his motion to suppress the
fruits of an unlawful search. We affirm.

                                                  FACTS


       Grays Harbor County Deputy Sheriff Robert Wilson responded to a neighbor's report of

a physical altercation in a mobile home park residence. When he knocked on the door, no 'one
answered.      Deputy Wilson then heard a loud thud from behind the residence and went to

investigate.

       The deputy saw Goldade running toward the mobile home park entrance, and heard
                                            out the back." Report of   Proceedings (RP) at      7. After a
neighbors yelling   that "he   just   ran




quarter mile chase, Wilson arrested Goldade, handcuffed him, and walked him back to the patrol

car parked at the residence. Goldade said he ran because he did not want police contact.

       When Deputy Wilson knocked again on the mobile home door, a woman who identified
herself as "Brenda" answered. RP at 8. Wilson said he was investigating a domestic violence

report and asked what had happened.            Brenda was visibly upset, but Wilson saw no signs of

physical injury, and   she denied any       physical   altercation. After Brenda   explained   that she and
42534 3 II
      - -




Goldade had been arguing, the deputy asked if anyone else was present. Brenda said a child was

in the residence, and Wilson asked if he could enter to make sure the child was safe. Brenda said

he could.


         Deputy Wilson followed Brenda to a back bedroom and talked to a toddler who seemed

unaffected by the dispute. As Wilson returned to the front door, he saw a rifle leaning up against

the   living   room   wall.   When asked, Brenda said that she and Goldade lived together at the

residence.


         Following an interview with Detective Keith Peterson, Goldade signed a post -arrest

statement in which he denied ownership of the firearm but admitted that his prior felony

conviction barred him from its possession. The State charged him with second degree unlawful

possession of a firearm and Goldade moved to suppress the rifle and his post -arrest statement,
arguing that they were the products of an unlawful search. Deputy Wilson and Peterson testified

at the suppression hearing, and the trial court considered their testimony as well as Wilson's

initial report in making its decision.

         The trial court denied the motion to suppress, ruling that Deputy Wilson's entry into the

residence was justified under the emergency aid and consent exceptions to the warrant

requirement. Goldade then waived his right to a jury and agreed to a bench trial on stipulated
facts.   After finding him guilty as charged, the trial court imposed a low end standard range
                                                                            -

sentence of four months.


         Goldade appeals the trial court's suppression ruling and assigns error to the following

findings of fact and conclusions of law:




                                                   2
42534 3 II
      - -



                                       FINDINGS OF FACT



                                                  3.
       The defendant     was   arrested and   placed   inpatrol car. The deputy went to
                                                            a


       investigate   the report of domestic   violence. A woman answered the door, who
       claimed that the only dispute was a verbal argument and that no violence
       occurred. The officer asked if anyone else was in the residence, and the woman
       stated that a child was in the residence. In an effort to ascertain the well being of
                                                                                    -
       the   child, the officer asked the     woman     for consent to enter the trailer.   She

       verbally agreed.

                                                  4.
       The deputy entered and went back to the bedroom where the child was. He found
       a toddler that was quiet, but seemed not to be injured or affected by the dispute.
       As the officer walked back toward the door he saw a rifle leaned up against the
       wall. Deputy Wilson believed the defendant had previously been convicted of a
       felony and should not have been in possession of the rifle.



                                     CONCLUSIONS OF LAW




                                                   Q
       When entering the trailer, the officer had reason to be concerned for the safety of
       a minor child within. This situation justified entry under the emergency exception
       to the warrant requirement. For this reason, the officer had the right to enter the
       trailer to ascertain the child's well-
                                            being.

                                                   3.

       Moreover, an occupant of the dwelling, an alleged victim. of domestic violence,
       gave consent for the officer to enter. The intent in entering was not to search the
       dwelling for contraband or evidence, but to ascertain the well being of a child.
                                                                      -
       For this reason her consent was sufficient to allow the officer to enter the
       dwelling, even if the defendant was present at the time.



Clerk's Papers at 23 24.
                     -
42534 3 II
      - -



                                                      ANALYSIS


          We review a trial court's findings of fact following a suppression hearing for substantial

evidence. State     v.   Hill, 123 Wn. d 641, 644,
                                     2                       870 P. d 313 ( 1994). Substantial evidence is
                                                                  2


evidence in sufficient quantity to persuade a fair -
                                                   minded, rational person of the finding's truth.

Hill, 123 Wn. d at 644; State v. Barnes, 158 Wn. App. 602, 609, 243 P. d 165 (2010).We defer
            2                                                        3

to the fact     finder   regarding   the     credibility   of witnesses.    Barnes, 158 Wn. App. at 609.

Unchallenged findings       are   verities      on   appeal. Hill, 123   Wn. d at 644.
                                                                           2             We review the trial


court's legal conclusions de novo, but where the conclusions are actually findings, we review

them for substantial evidence. State v. Smith, 165 Wn. d 511, 516, 199 P. d 386 (2009);
                                                     2                  3             State v.

Weber, 159 Wn. App. 779, 786, 247 P. d 782, review denied, 171 Wn. d 1026 (2011).
                                   3                             2
           Goldade contends that Deputy Wilson's warrantless search of his residence violated

article I,section 7 of the Washington Constitution, which provides that "[ o person shall be
                                                                         n]

disturbed in his private affairs, or his home invaded, without authority of law." home enjoys
                                                                                The

a special protection under this provision. State v. Schultz, 170 Wn. d 746, 753, 248 P. d 484
                                                                   2                  3
2011).The best source of authority of law"is a warrant. Schultz, 170 Wn. d at 753. There
                         "                                             2
are   a        jealously and
          few "`                  carefully drawn exceptions, "' however, to the warrant requirement.

State v. Meneese, 174 Wn. d 937, 943, 282 P. d 83 (2012) quoting State v. McKinnon, 88
                        2                  3             (

Wn. d 75, 79, 558 P. d 781 (1977)). trial court found two exceptions satisfied in this case:
  2                2             The

the emergency aid exception and the consent exception.

           EMERGENCY AID EXCEPTION


           The emergency aid exception emerges from the community caretaking function and

allows for the limited invasion of constitutionally protected privacy rights when it is necessary

for   police   officers to render aid      or   assistance. "'   Schultz, 170 Wn. d at 754 (quoting State v.
                                                                                2
                                                            E
                                                      r




42534 3 II
      - -




Thompson, 151 Wn. d 793, 802, 92 P. d 228 (2004)). justify a warrantless intrusion under
                2                 3              To
the emergency aid       exception,    six somewhat   overlapping requirements. must   be met: ( 1)the

police officer must subjectively believe that someone likely needs assistance for health or safety
reasons; 2) reasonable person in the same situation would similarly believe there was need for
         ( a

assistance; 3)
            ( there is a reasonable basis to associate the need for assistance with the place being

searched; ( )there is an imminent threat of substantial injury to persons or property; 5)state
          4                                                                            (

agents must believe a specific person or persons or property are in need of immediate help for

health or safety reasons; and (6) claimed emergency is not a mere pretext for an evidentiary
                                 the

search.      Schultz, 170 Wn. d
                            2        at 754 55.
                                            -      The State bears the burden of proving that these

requirements are satisfied. Schultz, 170 Wn. d at 754.
                                           2

           As the Schultz court observed, domestic violence presents unique challenges to law

enforcement.        170 Wn. d at 755.
                          2                  Domestic violence situations can quickly escalate into

significant injury and typically occur within the privacy of a home. Schultz, 170 Wn. d at 755.
                                                                                    2
As   a   result, "`p]
                   [ olice   officers responding to a domestic violence report have a duty to ensure the

present and continued safety and well being of the occupants. "' Schultz, 170 Wn. d at 755
                                      -                                         2

quoting State v. Raines, 55 Wn. App. 459, 465, 778 P. d 538 (1989)). fact that police are
                                                    2              The

responding to a situation that likely involves domestic violence may be an important factor in

evaluating both the subjective belief of the officer that someone likely needs assistance and the

reasonableness of that belief. Schultz, 170 Wn. d at 756.
                                              2

           Goldade does not assign error to the trial court's finding that Deputy Wilson responded to

a report of a physical domestic dispute. Although Goldade does object to the court's subsequent

description of Brenda as "an alleged victim of domestic violence," at 23, the circumstances
                                                                 CP


                                                       5
42534 3 II
      - -



surrounding Wilson's interaction with Brenda support this description. Wilson's testimony also
establishes that he subjectively and reasonably believed that a child inside the residence needed

his assistance. We contrast the facts here with those in Schultz, where the evidence of domestic

violence consisted only of a report of a couple yelling; the fact that responding officers heard

raised voices and a man saying he wanted to be left alone; the defendant's agitated appearance

when she answered the door; and her statement that no one was there before a man emerged

from the bathroom. 170 Wn. d at 760. The Supreme Court held that these facts did not justify
                         2

entry under the emergency aid exception because the officers' subjective belief that entry was

necessary was not reasonable. Schultz, 170 Wn. d at 760. In so holding, the court added that " f
                                             2                                               i
the officers could not have ascertained the location of the man whose voice they had heard, they

would have been entitled to make further inquiries and perhaps enter the home to verify that he

was safe."
         Schultz, 170 Wn. d at 761.
                        2

        Here, Deputy   Wilson   responded   to   a   report of domestic violence.   He received no


response when he knocked at the door and encountered a man fleeing from the home to the hue

and cry of the neighbors. He found an occupant who was visibly upset and learned that a child
was elsewhere in the residence. We agree that the deputy's belief that he needed to enter the

home to check.on the child's well being was reasonable.
                                  -

         With regard to the remaining emergency aid exception requirements, we further agree
that it was reasonable for Deputy Wilson to walk into the bedroom to find the child he could not

see from the front door. Even though Brenda denied that a physical altercation had occurred, she

was visibly upset. As a result of the argument between her and Goldade, there was a threat of
1
    Goldade also challenges the finding that he was arrested before Wilson questioned Brenda.
Although the timing of the arrest seems of questionable relevance, Wilson's testimony supports
this finding.
                                                     6
42534 3 II
      - -




injury to any child who was present. As the Schultz court observed, domestic violence situations

can quickly escalate into significant injury. 170 Wn. d at 755. Wilson's testimony establishes
                                                    2
that he entered with the intent to check on a specific person and not to search for contraband or

evidence.    Consequently, the trial court's findings of fact support its conclusion that the

emergency aid exception requirements were satisfied in this case.
       Because the trial court properly upheld Deputy Wilson's entry under this exception, we

need not address the court's alternative ruling that Brenda's consent justified that entry. The trial

court did not .err by denying the motion to suppress and by finding Goldade guilty of second

degree unlawful possession of a firearm.

       Affirmed.


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW
040,
2.6.it is so ordered.
 0




We   concur:




                  J.
     Bi7oren,
2 Goldade also assigns error to the finding that Wilson believed Goldade had previously been
convicted of a felony. He does not discuss this finding elsewhere in his brief, so we need not
address it further. RAP 103(
                        6).a)( event, it is supported by Wilson's report.
                             In any
                                                  7